Appellate Case: 20-2159     Document: 010110664531       Date Filed: 03/30/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 30, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-2159
                                                    (D.C. No. 1:16-CR-02917-JAP-1)
  YUSEF CASANOVA,                                              (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       A federal jury convicted Yusef Casanova of possession of methamphetamine

 with intent to distribute, possession of a firearm by a prior felon, and possession of

 a sawed-off rifle. The district court sentenced him to 120 months in prison.

 Casanova appeals his convictions and sentence, claiming: (1) he was arrested

 because of race-based selective enforcement; (2) his trial attorney rendered

 ineffective assistance by (A) operating under a conflict of interest, and (B) pursuing



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 20-2159     Document: 010110664531        Date Filed: 03/30/2022        Page: 2



 the selective-enforcement claim and an entrapment defense; and (3) he was entitled

 to a two-level downward departure for acceptance of responsibility. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                             I

       A. Factual Background

       In 2016, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)

 conducted a “surge” operation in Albuquerque, New Mexico. R., vol. 4 at 267. The

 operation was part of an on-going nationwide initiative to reduce violent crime by

 targeting gun and drug trafficking. In a typical surge operation, undercover ATF

 agents move into a city and focus on a single high-crime area for 120 days. They

 work with confidential informants (CIs) to identify potential suspects from whom

 ATF agents attempt to buy guns and/or drugs. Transactions are recorded on video,

 but sellers are not arrested until the end of the operation to maintain its secrecy.

       In the Albuquerque operation, local law enforcement directed the ATF to a

 high crime area in the southeast part of the city known as the International District.

 ATF agents moved into that area using five male CIs from other states; three CIs

 were Black, two were Hispanic. During the operation, one of the CIs learned that

 someone named “Casanova” could get both firearms and methamphetamine. Id.

 at 689. The CI obtained Casanova’s phone number from which the lead ATF agent

 determined Casanova had multiple prior felony convictions, making him “a good

 target,” id. at 690. The lead ATF agent instructed the CI to contact Casanova, who



                                             2
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022    Page: 3



 said that for a $50 “finder’s fee” he could sell the CI a sawed-off rifle for $100 and

 two ounces of methamphetamine for $1,200. Id. at 695. They agreed to meet.

       Casanova met the CI and the lead ATF agent in a parking lot, where he told

 them someone else would bring the methamphetamine and he could get only one

 ounce. Casanova retrieved a white plastic bag from the back seat of his car. Inside

 the bag was what appeared to be the stock of a firearm. The lead ATF agent

 motioned for Casanova to get into his truck, and as they walked, Casanova handed

 him a loaded magazine. Inside the truck, Casanova removed a rifle from the plastic

 bag and handed it to the lead ATF agent, who noticed it was shorter than 26 inches as

 required by federal law. The lead ATF agent asked, “Hey, did you cut this?” Id.

 at 709 (internal quotation marks omitted). Casanova replied, “No, it got cut.”

 Id. (internal quotation marks omitted). The lead ATF agent paid Casanova with a

 $100 bill for the rifle and the loaded magazine.

       Casanova returned to his car, and another vehicle entered the parking lot. A

 white male exited the vehicle holding a bag of methamphetamine. He got into

 Casanova’s car, and afterwards, Casanova approached the lead ATF agent with the

 bag of methamphetamine. The lead ATF agent weighed the methamphetamine and

 determined it weighed one-half gram less than one ounce. Casanova “said that he

 would make up the difference . . . on a later transaction.” Id. at 353. The lead ATF

 agent paid Casanova $600 for the methamphetamine and $50 for the finder’s fee, and

 Casanova left. Later that night, Casanova called the lead ATF agent to say he had

 obtained a second ounce of methamphetamine, but they did not conduct another buy.

                                            3
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022      Page: 4



       Casanova was indicted for possession of methamphetamine with intent to

 distribute, 21 U.S.C. § 841(a)(1), (b)(1)(B), being a felon in possession of a firearm

 and ammunition, 18 U.S.C. § 922(g)(1), and possession of an unregistered, sawed-off

 rifle, 26 U.S.C. §§ 5861(d), 5871. The ATF attempted to identify Casanova’s

 methamphetamine supplier, but they were unable to do so. Neither could they locate

 Casanova because he had been taken into state custody on other drug charges. When

 the ATF eventually arrested Casanova, agents sought to question him to determine

 the identity of his supplier, but they could not conduct an interview because he was

 represented by counsel.

       B. Procedural History

       Before trial, Casanova moved for discovery about the Albuquerque operation,

 alleging he was arrested because of racially discriminatory selective-enforcement

 practices. The district court held a hearing and granted discovery. Casanova then

 moved to dismiss the indictment, claiming the ATF acted with discriminatory intent

 in conducting the operation, which had the discriminatory effect of arresting a

 disproportionate percentage of African-Americans. The district court held another

 hearing and denied the motion to dismiss, ruling that Casanova failed to demonstrate

 either a discriminatory purpose or a discriminatory effect. See Suppl. R., vol. 1

 at 82-88.

       At trial, Casanova put on an entrapment defense based on the theory that he

 was suffering from drug addiction and was lured into selling the drugs and rifle. He

 testified in his own defense and identified the white male who supplied the

                                            4
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022     Page: 5



 methamphetamine as John Bowker. The jury rejected his defense and convicted him

 on all three counts.

       After the trial, the government confirmed Bowker was Casanova’s supplier.

 Consequently, Bowker was indicted for possession of methamphetamine with intent

 to distribute. The government also learned that Casanova’s trial attorney, Brian Pori,

 had concurrently represented Bowker on unrelated charges for conspiracy, bank

 fraud, aggravated identity theft, and possession of stolen mail. See Indictment,

 United States v. Bowker, No. 1:18-cr-2664-JCH (D.N.M. Aug. 15, 2018), ECF No. 2.

 The government notified the district court of the potential conflict, and after another

 hearing the district court concluded there was no conflict of interest.

       Before sentencing, Pori withdrew from the case, and Casanova moved for a

 new trial based on the alleged conflict of interest. The district court held another

 hearing, at which Pori denied that there was a conflict of interest, although he

 believed he had rendered ineffective assistance by pursuing the selective-enforcement

 and entrapment theories. Given Pori’s testimony, Casanova added a claim alleging

 ineffective assistance of counsel. The district court rejected his claims and denied

 the motion for a new trial.

       At sentencing, the district court denied a two-level downward adjustment for

 acceptance of responsibility under U.S. Sentencing Guidelines Manual (U.S.S.G.)

 § 3E1.1 (U.S. Sentencing Commission 2018). Based on a total offense level of 28

 and a criminal history category of VI, the district court determined Casanova’s

 advisory guideline range was 140 to 175 months in prison on the methamphetamine-

                                            5
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022      Page: 6



 dealing count and 120 months on each of the two firearm counts. The district court

 sentenced Casanova to concurrent terms of 120 months on all three counts.

                                            II

       On appeal, Casanova contends: (1) he was arrested due to race-based selective

 enforcement of the law; (2) his trial attorney rendered ineffective assistance by

 (A) operating under a conflict of interest, and (B) pursuing selective-enforcement and

 entrapment theories; and (3) he was entitled to a two-level downward adjustment

 under § 3E1.1. We consider these issues in turn.1

       A. Selective Enforcement

       “The Constitution prohibits selective enforcement of the law based on

 considerations such as race.” United States v. Alcaraz-Arellano, 441 F.3d 1252, 1263

 (10th Cir. 2006) (internal quotation marks omitted). A selective-prosecution claim,

 which has essentially the same elements as a selective-enforcement claim, see id. at

 1264, “is not a defense on the merits to a criminal charge itself, but an independent

 assertion that the prosecutor has brought the charge for reasons forbidden by the

 Constitution,” United States v. Armstrong, 517 U.S. 456, 463 (1996). “The

 requirements for a claim of racially selective law enforcement draw on . . . ordinary

 equal protection standards.” Marshall v. Columbia Lea Reg’l Hosp., 345 F.3d 1157,



       1
          Casanova also argued in his opening brief that his conviction for being a
 felon in possession of a firearm under 18 U.S.C. § 922(g)(1) should be vacated
 pursuant to Rehaif v. United States, 139 S. Ct. 2191 (2019). In his reply brief,
 however, Casanova concedes that after he filed his opening brief, the Supreme Court
 foreclosed his Rehaif claim in Greer v. United States, 141 S. Ct. 2090 (2021).
                                            6
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022     Page: 7



 1168 (10th Cir. 2003) (internal quotation marks omitted). The defendant “must

 demonstrate that the [government’s] actions had a discriminatory effect and were

 motivated by a discriminatory purpose.” Id. To show a discriminatory purpose, the

 defendant must show “that discriminatory intent was a motivating factor in the

 decision to enforce the criminal law against the defendant.” Alcaraz-Arellano,

 441 F.3d at 1264 (internal quotation marks omitted). To show a discriminatory

 effect, he “must make a credible showing that a similarly-situated individual of

 another race could have been, but was not, . . . arrested for the offense for which the

 defendant was . . . arrested.” Id. (ellipses and internal quotation marks omitted).

       Absent evidence of overt discrimination, most selective-enforcement claims

 are “based on statistical comparisons between the number of black or other minority

 Americans . . . arrested and their percentage in some measure of the relevant

 population.” Marshall, 345 F.3d at 1168. Statistical evidence must provide “a

 reliable measure of the demographics of the relevant population, a means of telling

 whether the data represent similarly situated individuals, and a point of comparison

 to the actual incidence of crime among different racial or ethnic segments of the

 population.” Id. (citations omitted). But statistical evidence alone rarely suffices to

 show discriminatory purpose because “to prevail . . . , [a claimant] must prove that

 the decisionmakers in his case acted with discriminatory purpose.” McCleskey v.

 Kemp, 481 U.S. 279, 292-93 & n.12 (1987). The standard of proof is “demanding.”

 Alcaraz-Arellano, 441 F.3d at 1264 (internal quotation marks omitted). And we



                                            7
Appellate Case: 20-2159     Document: 010110664531        Date Filed: 03/30/2022    Page: 8



 review the district court’s denial of the motion to dismiss the indictment only for an

 abuse of discretion. Id. at 1265.

        Casanova relies primarily on statistical evidence to show a discriminatory

 purpose. He cites a report from the United States Sentencing Commission indicating

 that in the District of New Mexico, African-Americans comprise approximately

 5.4% of defendants in drug-trafficking cases and 5.9% of defendants in firearms

 cases. See R., vol. 1 at 98. He also relies on Census Bureau statistics indicating that

 only 3.4% of the population in Bernalillo County, New Mexico, is African-American,

 see id. at 251-52, but argues that approximately 25.9% of those charged in the

 Albuquerque operation were African-American. Additionally, he notes that most of

 the CIs in the Albuquerque operation were African-American, and he points out that

 the ATF has a history of targeting minority neighborhoods. Finally, he contends that

 despite being aware of concepts like implicit racial bias, the ATF failed to develop

 any policies or training to counter the effects of implicit bias.

        Casanova fails to show a discriminatory purpose. The ATF’s awareness of

 implicit bias or the potential for adverse consequences for African-Americans is not

 enough to show a discriminatory purpose. “Discriminatory purpose implies more

 than intent as awareness of consequences. It implies that the decisionmaker selected

 or reaffirmed a particular course of action at least in part because of, not merely in

 spite of, its adverse effects upon an identifiable group.” Wayte v. United States,

 470 U.S. 598, 610 (1985) (brackets, ellipses, and internal quotation marks omitted).



                                             8
Appellate Case: 20-2159     Document: 010110664531          Date Filed: 03/30/2022       Page: 9



        Further, Casanova’s statistical evidence expands the geographic area too

 broadly. While Casanova relies on data from Bernalillo County and the entire state

 of New Mexico, the Albuquerque operation focused on particular high-crime areas of

 the city. And the Bernalillo County demographics say nothing about the incidence of

 crime there among racial groups. Moreover, the statistical evidence must show a

 “stark” pattern of discrimination. Vill. of Arlington Heights v. Metro. Hous. Dev.

 Corp., 429 U.S. 252, 266 (1977); see also McCleskey, 481 U.S. at 293 n.12

 (explaining that “a statistical pattern of discriminatory impact [has] demonstrated a

 constitutional violation” only in “rare cases,” such as where “395 of 400 black

 voters” were excluded “without excluding a single white voter” or where permits

 were granted to “all but one of the white applicants . . . but none of the over 200

 Chinese applicants”). Casanova’s evidence does not show such a stark pattern.

        Neither does Casanova’s other evidence satisfy the standard of proof. Three of

 the five CIs were Black, but the record confirms that they were selected because they

 had performed well in previous operations, not because they were intended to have a

 racial impact. See R., vol. 4 at 282. Casanova also faults the ATF for targeting a

 predominately minority neighborhood, but again, the evidence confirms that the ATF

 targeted the International District not because of a discriminatory purpose but

 because the ATF was directed to that area due its high crime by numerous local law

 enforcement agencies, including the Albuquerque Police Department, the local

 sheriff’s office, the district attorney’s office, the state police, the United States

 Attorney’s Office, the U.S. Marshals Service, the local ATF division, and the Drug

                                              9
Appellate Case: 20-2159     Document: 010110664531         Date Filed: 03/30/2022    Page: 10



  Enforcement Administration. See id. at 106, 283-84. This area was known as the

  “War Zone,” id. at 283, 622, and the lead ATF agent specifically testified that racial

  considerations played no part in the decision to target that area, id. at 107. This

  evidence fails to show a discriminatory purpose, and thus, Casanova cannot prevail

  on his selective-enforcement claim. We therefore need not consider whether he can

  establish a discriminatory effect. See Alcaraz-Arellano, 441 F.3d at 1266. The

  district court did not abuse its discretion in denying the motion to dismiss.2

        B. Ineffective Assistance

        “We review the district court’s denial of a motion for a new trial for abuse of

  discretion.” United States v. Crowe, 735 F.3d 1229, 1244 (10th Cir. 2013). “A

  district court abuses its discretion if its adjudication of a claim is based upon an error

  of law or a clearly erroneous finding of fact.” Id.

        “Generally, ineffective assistance of counsel claims should be brought in

  collateral proceedings, not on direct appeal.” United States v. Gallegos, 108 F.3d


        2
           Because we do not consider whether Casanova can establish a discriminatory
  effect, we need not evaluate his argument that Bowker was a similarly situated
  individual of a different race who could have been, but was not, arrested. However,
  to the extent Casanova infers a discriminatory purpose because Bowker was “not
  pursued with all reasonable means,” Aplt. Br. at 28, the record refutes his contention.
  The lead ATF agent described the efforts to identify Bowker, including running the
  license plate of the vehicle he was driving, which was registered to someone else, and
  investigating the registered owner. The lead ATF agent explained he did not
  immediately arrest Bowker for the same reason he did not immediately arrest
  Casanova or interview the registered owner of the vehicle: doing so would have
  compromised the secrecy of the operation. But once the operation ended and
  Casanova identified Bowker as his supplier, Bowker was indicted and later pleaded
  guilty to possession of methamphetamine with intent to distribute. See United States
  v. Bowker, No. 1:19-cr-01988-JCH (D.N.M. Nov. 25, 2020), ECF. No. 30.
                                              10
Appellate Case: 20-2159     Document: 010110664531        Date Filed: 03/30/2022       Page: 11



  1272, 1279 (10th Cir. 1997). “Such claims brought on direct appeal are

  presumptively dismissible, and virtually all will be dismissed.” United States v.

  Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995). In rare cases, however, “we have

  considered ineffective assistance of counsel claims on direct appeal where such

  claims were adequately developed by the district court prior to appeal.” Gallegos,

  108 F.3d 1280; see, e.g., United States v. Rodriguez-Rivera, 518 F.3d 1208, 1216

  (10th Cir. 2008) (considering ineffective-assistance-of-counsel claim on direct appeal

  where the claim was raised and ruled upon by the district court). The district court

  held evidentiary hearings and issued a thorough decision, and therefore, we consider

  the claims.

        To prevail on an ineffective-assistance-of-counsel claim, a “defendant must

  show that his counsel’s performance ‘fell below an objective standard of

  reasonableness’ and that the deficient performance resulted in prejudice.”

  Rodriguez-Rivera, 518 F.3d at 1216 (quoting Strickland v. Washington, 466 U.S. 668,

  688 (1984)). “[W]e accept the district court’s underlying factual findings unless

  clearly erroneous, and we review de novo whether counsel’s performance was legally

  deficient and whether any deficiencies prejudiced the defendant.” Id. (internal

  quotation marks omitted).

        1. Defense Counsel Did Not Operate Under a Conflict of Interest

        “Effective assistance of counsel includes the right to representation that is free

  from conflicts of interest.” Wallace v. Ward, 191 F.3d 1235, 1245 (10th Cir. 1999).

  But to constitute an actual conflict of interest, the conflict must have “affected

                                             11
Appellate Case: 20-2159     Document: 010110664531        Date Filed: 03/30/2022   Page: 12



  counsel’s performance—as opposed to a mere theoretical division of loyalties.”

  Mickens v. Taylor, 535 U.S. 162, 171 (2002) (italics omitted). “An actual conflict of

  interest exists only if counsel was forced to make choices advancing interests to the

  detriment of his client.” Workman v. Mullin, 342 F.3d 1100, 1107 (10th Cir. 2003)

  (ellipsis and internal quotation marks omitted).

        Casanova asserts there was an actual conflict because Pori concurrently

  represented Bowker for a four-month period between August 15 and December 27,

  2018. The district court concluded there was no actual conflict. We agree.

        At an evidentiary hearing on July 10, 2019—which was after the trial but

  before sentencing—Pori and Casanova both denied there was any conflict. Pori

  testified that he did not know Bowker was Casanova’s supplier when he represented

  Bowker, and Casanova did not identify Bowker as his supplier until sometime within

  two weeks before trial. Casanova corroborated that testimony and confirmed he did

  not tell Pori that Bowker was his supplier until about a week before the trial. Based

  on their representations, the district court found that there was no conflict.

        After Pori withdrew from the case, however, Casanova sought a new trial

  based on the alleged conflict. At a second hearing on July 20, 2020, Pori insisted

  there was no actual conflict and “[t]here was no chance [he] was going to call

  Mr. Bowker [to testify].” R., vol. 4 at 1255. Pori acknowledged that Bowker might

  have offered some favorable testimony, including that Casanova did not set the price

  for the drugs or exercise control over them, but he explained those facts would have

  been apparent to the jury from audio recordings of telephone calls played to the jury.

                                             12
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022       Page: 13



  He also emphasized that “[a]t no point . . . did I have to choose between helping one

  client at the expense of another. That did not happen.” Id. at 1270.

        The district court continued the hearing until August 12, 2020, at which time

  Stephanie Porter testified that she worked as a paralegal on Casanova’s motion to

  dismiss and in preparation for sentencing. She acknowledged that she did not know

  when Casanova told Pori that Bowker was his supplier. But she explained that she

  met with Casanova after the first evidentiary hearing and that during their meeting he

  indicated to her that he told Pori about Bowker months before the trial. She testified:

        Mr. Casanova told me that, in fact, they had . . . a discussion months
        prior at the jail, where Mr. Casanova had said something to Mr. Pori to
        the effect of, I think you know John. Because John—John Bowker was
        in [jail] with Yusef Casanova. They were inmates together. And I
        assume that they started talking and realized they had the same attorney.

              And so Yusef expressed to me that months prior to trial, [Pori]
        had gone to visit him and Yusef had said, I think you know—I think you
        know John.

              And that Mr. Pori had expressed agreement with that. Like, yeah,
        I knew this was the same guy.

  R., vol. 4 at 1467-68.

        After hearing Porter’s testimony, the district court determined again that there

  was no actual conflict of interest. Although the court acknowledged that Porter’s

  testimony tended to contradict Pori’s testimony, the district court observed that

  Porter conceded she did not know when Casanova revealed Bowker’s identity to Pori.

  By contrast, the district court noted that Pori had consistently maintained that he did

  not know Bowker was Casanova’s supplier until shortly before trial, and both Pori


                                             13
Appellate Case: 20-2159     Document: 010110664531        Date Filed: 03/30/2022     Page: 14



  and Casanova had previously testified that Casanova did not reveal Bowker’s identity

  until within two weeks before the trial. Consequently, the district court credited Pori

  and Casanova’s testimony over Porter’s and concluded there was no actual conflict.

        On appeal, Casanova urges us to reweigh the evidence, asserting that “Pori’s

  testimony about when he learned of Mr. Bowker’s identity is questionable,” Aplt. Br.

  at 12. But he offers nothing to suggest the district court clearly erred in finding that

  Casanova did not disclose Bowker’s identity until just before the trial. And we

  decline to reweigh the evidence or second-guess the district court’s credibility

  assessments. See United States v. Campbell, 603 F.3d 1218, 1225 (10th Cir. 2010)

  (“The credibility of witnesses, the weight to be given evidence, and the reasonable

  inferences drawn from the evidence fall within the province of the district court.”

  (internal quotation marks omitted)).

        Casanova also contends that Pori could have pursued alternative defense

  strategies. See United States v. Bowie, 892 F.2d 1494, 1500 (10th Cir. 1990)

  (“[D]efense counsel’s performance was adversely affected by an actual conflict of

  interest if a specific and seemingly valid or genuine alternative strategy or tactic was

  available to defense counsel, but it was inherently in conflict with his duties to others

  or to his own personal interests.”). Yet nothing in the record suggests Pori

  abandoned valid alternative strategies because he was torn between divergent

  interests. Regarding Bowker, Pori specifically testified that “[a]t no point in this case

  did I have to choose between helping one client at the expense of another.” R., vol. 4

  at 1270. Casanova asserts that Pori might have called Bowker to testify that

                                             14
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022     Page: 15



  “Casanova had no proprietary interest in the drugs, did not set the price for the drugs,

  did not weigh the drugs and did not have dominion or control over the drugs.” Aplt.

  Br. at 33. But Pori testified that “[t]here was no chance” he would have called

  Bowker because such testimony would have incriminated Bowker as Casanova’s

  supplier, and thus, Bowker would have invoked his Fifth Amendment right against

  self-incrimination. R., vol. 4 at 1337. Pori also explained that this information was

  already available and apparent to the jury from other evidence, including audio

  recordings. And he recognized that Bowker might have denied any involvement,

  which would have put Casanova “in a considerably disadvantaged state.” Id. at 1282.

        Still, Casanova argues that Pori could have cooperated with the government

  for a more lenient plea deal. He asserts Pori might have offered to divulge Bowker’s

  identity rather than pursue the selective-enforcement claim and proceed to trial. But

  the district court found that Pori did not know Bowker’s identity until just before the

  trial, so he could not have divulged it to the government earlier in lieu of pursuing

  the selective-enforcement claim. As Pori explained, he did not recognize Bowker

  from any of the video or audio recordings and he did not know the identity of

  Casanova’s supplier at the time he pursued the motion for selective enforcement. Id.

  at 1264-65. He also explained that Casanova was determined to go to trial, and it

  was not Pori’s practice to offer to cooperate with the government. He emphasized

  that he saw no strategic benefit in that approach, and he added that he had no

  indications from the government that they would have offered Casanova any

  concessions even if Casanova had divulged that Bowker was his supplier, see id. at

                                             15
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022      Page: 16



  1297. The district court credited Pori’s testimony, and although Casanova argues

  that Pori conceded his concurrent representation of Bowker might have created the

  appearance of impropriety, that does not show it affected his performance.

        Casanova also asserts Pori was conflicted by his own personal self-interests.

  He cites Pori’s professed anger with the Albuquerque operation and argues that rather

  than speak to the media about the selective-enforcement claim, Pori should have

  cooperated with the government for a plea deal. But Casanova did not want a plea

  deal, and Pori sincerely believed there was selective enforcement of the laws.

  Casanova also contends that Pori’s own history of drug addiction worked to his

  detriment, apparently because Pori pursued the entrapment defense on the theory that

  Casanova was lured into crime because he was suffering from drug addiction. Again,

  however, Casanova insisted on going to trial, and Pori testified that he thought

  entrapment was the only valid, available defense they had. These circumstances do

  not demonstrate an actual conflict of interest.

        2. Defense Counsel’s Performance Was Not Objectively Unreasonable

        Casanova also contends Pori rendered ineffective assistance by pursuing the

  selective-enforcement and entrapment theories. During the July 20, 2020,

  evidentiary hearing, Pori testified that he thought he rendered ineffective assistance

  by pursuing the selective-enforcement claim; he acknowledged he had been driven by

  his personal feelings about the Albuquerque operation and his belief that the ATF’s

  selective enforcement of the law led to Casanova’s arrest. He also testified that he

  was ineffective in putting on the entrapment defense because it required the jury to

                                             16
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022     Page: 17



  assume Casanova was not predisposed to criminality despite his multiple prior felony

  convictions.

        The district court concluded that Pori lamented pursuing the

  selective-enforcement and entrapment theories in hindsight, but he had sound reasons

  for pursuing them when he did, and his performance in doing so was not objectively

  unreasonable. We agree.

        “It is all too tempting for a defendant to second guess counsel’s assistance

  after conviction or adverse sentence, and it is all too easy for a court, examining

  counsel’s defense after it has proved unsuccessful, to conclude that a particular act or

  omission was unreasonable.” Strickland, 466 U.S. at 689. To help “eliminate the

  distorting effects of hindsight,” we “indulge a strong presumption that counsel’s

  conduct falls within the wide range of reasonable professional assistance.” Id. We

  presume that counsel “acted in an objectively reasonable manner and that his

  challenged conduct might have been part of a sound trial strategy.” Bullock v.

  Carver, 297 F.3d 1036, 1046 (10th Cir. 2002). If counsel’s decision was “an

  adequately informed strategic choice, the presumption that the attorney’s decision

  was objectively reasonable becomes virtually unchallengeable.” Id. (internal

  quotation marks omitted). But these presumptions “should not obscure the

  overriding, and ultimately determinative, inquiry courts must make under

  Strickland’s deficient performance prong: whether, after considering all the

  circumstances, counsel’s performance fell below an objective standard of

  reasonableness.” Id. at 1047 (internal quotation marks omitted).

                                             17
Appellate Case: 20-2159    Document: 010110664531        Date Filed: 03/30/2022    Page: 18



        Pori testified that he pursued the selective-enforcement claim because he held

  a bona fide belief that Casanova was arrested due to selective enforcement of the law.

  He explained that, in his experience, there are racial inequities in criminal sentencing

  and he felt compelled to challenge what he perceived as the ATF’s unconstitutional

  law enforcement action. See R., vol. 4 at 1311-14. He testified that the standard for

  proving a selective-enforcement claim is virtually “insurmountable,” and he thought

  this case might be a vehicle for changing the standard. Id. at 1310. Pori’s testimony

  demonstrates that his decision to bring the selective-enforcement claim was an

  informed strategic choice. Although Casanova complains that Pori was ineffective in

  giving media interviews while pursuing the selective-enforcement claim rather than

  seeking to cooperate with the government, we have already explained that

  cooperating with the government was not a viable option because Pori did not know

  Bowker’s identity at the time he litigated the selective-enforcement claim and

  Casanova was determined to go to trial. These circumstances do not suggest that

  bringing the selective-enforcement claim, which Casanova’s new counsel continues

  to pursue on appeal, was objectively unreasonable.

        As for the entrapment defense, Pori explained that Casanova “wanted a trial”

  and “would not plead to anything,” so he presented the only defense he thought was

  available—entrapment. Id. at 1291-92. Pori explained that he was also sensitive to

  drug addiction because of his own history with addiction and he “felt confident that

  at least one juror would find that offering a drug addict drugs to broker a drug deal

  would be a form of entrapment.” Id. at 1267. Although in hindsight Pori regretted

                                             18
Appellate Case: 20-2159    Document: 010110664531           Date Filed: 03/30/2022    Page: 19



  his decision after it proved unsuccessful, the entrapment defense was an informed

  strategic choice. We cannot say pursuing it was objectively unreasonable. Casanova

  was not entitled to a new trial based on his ineffective-assistance claims.

        C. Downward Adjustment

        At sentencing, the district court denied Casanova’s request for a downward

  adjustment under U.S.S.G. § 3E1.1. That section provides for a two-level reduction

  to a defendant’s offense level “[i]f the defendant clearly demonstrates acceptance of

  responsibility for his offense.” Id. § 3E1.1(a). Casanova contends he was entitled to

  the reduction because he never denied his factual guilt for his offenses. “Whether a

  defendant is entitled to a reduction in offense level under § 3E1.1(a) is a question of

  fact that we review for clear error.” United States v. Collins, 511 F.3d 1276, 1279

  (10th Cir. 2008). It is Casanova’s burden to show by a preponderance of the

  evidence that he was entitled to the reduction. See id.

        The commentary to § 3E1.1 states:

        This adjustment is not intended to apply to a defendant who puts the
        government to its burden of proof at trial by denying the essential
        factual elements of guilt, is convicted, and only then admits guilt and
        expresses remorse. Conviction by trial, however, does not
        automatically preclude a defendant from consideration for such a
        reduction. In rare situations a defendant may clearly demonstrate an
        acceptance of responsibility for his criminal conduct even though he
        exercises his constitutional right to a trial. This may occur, for
        example, where a defendant goes to trial to assert and preserve issues
        that do not relate to factual guilt (e.g., to make . . . a challenge to the
        applicability of a statute to his conduct). In each such instance,
        however, a determination that a defendant has accepted responsibility
        will be based primarily upon pre-trial statements and conduct.

  U.S.S.G. § 3E1.1, cmt. n.2.

                                             19
Appellate Case: 20-2159     Document: 010110664531         Date Filed: 03/30/2022     Page: 20



         Casanova contends his is a “rare” case because he went to trial to assert an

  entrapment defense, not deny guilt. He contends that his pre-trial participation in

  drug treatment, coupled with his trial testimony admitting his conduct, clearly

  demonstrates that he accepted responsibility.

         Casanova is partly correct. “[A] sentencing court may apply an

  acceptance-of-responsibility reduction to a defendant who asserts the entrapment

  defense.” United States v. Garcia, 182 F.3d 1165, 1173 (10th Cir. 1999). However,

  “that does not mean that the simple assertion of the entrapment defense coupled with

  acknowledgement of the underlying criminal activity automatically entitles a

  defendant to a two-point acceptance[-]of[-]responsibility reduction.” Id. “A

  defendant will [still] need to evidence acceptance of responsibility, primarily through

  pre-trial statements and conduct, before an acceptance[-]of[-]responsibility reduction

  would be warranted.” Id. at 1174. When evaluating the propriety of a reduction,

  courts may consider such factors as a defendant’s “voluntary termination or

  withdrawal from criminal conduct,” “voluntary surrender to authorities promptly

  after commission of the offense,” “voluntary assistance to authorities in the recovery

  of the fruits or instrumentalities of the offense,” “post-offense rehabilitative efforts,”

  and “the timeliness of the defendant’s conduct in manifesting the acceptance of

  responsibility.” U.S.S.G. § 3E1.1 cmt. n.1.

         Casanova’s participation in drug treatment weighs in favor of granting the

  reduction. But the balance of his conduct does not. There is no evidence he sought

  to withdraw from the drug and firearm transaction underlying this case; rather, after

                                              20
Appellate Case: 20-2159    Document: 010110664531         Date Filed: 03/30/2022      Page: 21



  selling the rifle and less than one full ounce of methamphetamine to the lead ATF

  agent, Casanova said he would make up the difference on a later transaction. That

  same night he called the lead ATF agent and said he had obtained a second ounce of

  methamphetamine. Casanova also did not voluntarily surrender to the authorities;

  rather, he was arrested by local police on additional drug charges. And when the

  ATF attempted to interview him to learn the identity of his methamphetamine

  supplier, he did not assist authorities by identifying Bowker; rather, he waited until

  trial to disclose Bowker’s identity to authorities. Thus, while Casanova contends that

  he accepted responsibility for his criminality, his pre-trial conduct suggests

  otherwise. On this record, we cannot say the district court clearly erred in denying

  the two-level reduction for acceptance of responsibility.

                                             III

        The district court’s judgment is affirmed.


                                                              Entered for the Court


                                                              Gregory A. Phillips
                                                              Circuit Judge




                                             21